Citation Nr: 0119962	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  00-11 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to an increased rating for ulcerative colitis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
November 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which continued the 10 percent evaluation 
for ulcerative colitis.

In the instant case, the veteran has provided medical 
evidence, which indicates that he suffers from hemorrhoids.  
It is not clear from the record whether the veteran wishes to 
pursue a claim of entitlement to service connection for 
hemorrhoids.  As such, the matter is hereby referred to the 
RO for appropriate action.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2. The veteran's service connected ulcerative colitis is 
manifested as no more than moderately severe, with frequent 
exacerbations.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for ulcerative colitis, have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321, Part 4, including § 4.114, Diagnostic Code 7323 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current symptomatology, to 
include cramping, diarrhea, bleeding, weight fluctuations, 
night sweats, insomnia, and hemorrhoids, warrants at least a 
60 percent disabling rating for ulcerative colitis. 

Effective November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  However, a remand for 
application of VCAA is not necessary.  In this regard, the 
veteran's claims file contains his service medical records, 
the veteran's DD-214, and private medical records.  In 
addition, the veteran was provided a VA examination as 
recently as March 1999.  In a statement of case dated in 
April 2000 and in a supplemental statement of the case dated 
in April 2001, the RO summarized the evidence that had been 
reviewed in the case and explained the criteria under which 
the veteran's ulcerative colitis was rated.  In addition, the 
RO sent letters to the veteran dated June 1999, December 
2000, April 2001, and May 2001, which explained what 
decisions had been made regarding his claim, how the 
decisions had been made, and informed him that he could 
provided additional evidence.  Under these circumstances, 
there is no reasonable possibility that further assistance to 
the appellant would aid in substantiating his claim.  For 
this reason, a remand for further development of the claim is 
not warranted.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

In a February 1995 rating decision, the veteran was granted 
service connection for ulcerative colitis and a 10 percent 
disabling rating was assigned from November 1994.  That 
decision was based on service medical records and a VA 
examination dated in January 1995, which diagnosed the 
veteran with inflammatory bowel disease, probably ulcerative 
colitis.  In February 1999, the veteran filed a claim for an 
increased rating.  The RO in a May 1999 rating decision, 
continued his 10 percent evaluation.  The veteran disagreed 
with the 10 percent rating, and initiated this appeal.  In an 
April 2001 rating decision, the veteran was granted an 
increased rating to 30 percent disabling, effective in 
February 1999.

The veteran's ulcerative colitis is currently evaluated under 
38 C.F.R. § 4.114, Diagnostic Code 7323, as 30 percent 
disabling.  A 30 percent disability evaluation is assigned 
for moderately severe ulcerative colitis with frequent 
exacerbations.  A 60 percent evaluation is warranted for 
severe ulcerative colitis with numerous attacks a year and 
malnutrition, with health only fair during remissions.

Turning to the evidence of record, progress notes from the 
Ferguson Clinic dated between February 1997 and February 1999 
show that the veteran sought treatment on various occasions 
for ulcerative colitis, to include complaints of bloody 
diarrhea, abdominal cramps, and bloating.  The records 
reflect that in February 1997, after colonoscopy, the veteran 
was found to have chronic active colitis.   A report of a 
June 1998 phone message shows that the veteran called with 
complaints of bloody diarrhea and abdominal cramps.  
According to entries in the records dated in August 1998, the 
veteran complained of cramping and bloating.  It was noted 
that his weight was 186 pounds.  In October 1998, the veteran 
complained of rectal bleeding.  In November 1998, the veteran 
weighed 195 pounds. In January 1999, the veteran sought 
treatment for an exacerbation of his ulcerative colitis, to 
include occasional rectal bleeding.  At that time he weighed 
194 pounds.  According to notes dated in February 1999, the 
veteran's bleeding subsided but he was still experiencing 
cramping.  His weight was 196 pounds.

In March 1999, the veteran was afforded a VA examination.  
The veteran presented with complaints of on and off diarrhea 
and blood in his stools and abdominal cramps.  Upon physical 
examination, the veteran was found to be 5 feet 8 inches tall 
and weigh 195.5 pounds.  The examiner noted that the veteran 
had gained ten pounds.  His abdomen was soft and there was 
tenderness 1+ in the left lower quadrant.  Bowel sounds were 
good.  Rectal examination was negative.  The veteran was 
diagnosed with ulcerative colitis on and off exacerbation.  
All lab tests performed were normal.

A letter from the veteran's private physician, M. A. L., 
M.D., dated in April 2000 indicates that the veteran had 
significant flare-ups of his colitis that had required 
multiple visits to the office, as well as multiple treatment 
interventions.  According to Dr. M.A.L., in June 1998 the 
veteran began having a flare-up and that over the following 
six months he was seen at least once, if not twice, per 
month.  Dr. M.A.L. indicated that the veteran's prognosis for 
colitis remained good overall, though he may require multiple 
future visits and interventions.  In the letter of April 
2000, Dr. M.A.L. further stated that the veteran's case had 
been much more variable over the last year and a half than it 
was in the first several years of the disease.  An attached 
treatment record for June 1999 showed that the veteran was 
referred to Dr. J. P. P., Jr.  

An April 2000 letter from J. P. P., Jr., M.D., includes a 
statement that the veteran had refractory ulcerative colitis, 
and the over the last year, he had been on numerous 
medications and had had two to three bowel movements per day 
on a regular basis with minimal rectal urgency.  He further 
indicated that the veteran's colitis had been characterized 
with both colonoscopy and sigmoidoscopy, and he had 
predominantly left-sided disease.  Areas of involvement 
included the distal sigmoid colon and the rectum.  With 
regard to prognosis, he indicated that the veteran could 
expect to have two to three colitis flares per year on 
average, with intermittent Prednisone use. 

Considering the evidence of record, summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the veteran's ulcerative colitis more closely 
approximates the criteria for the currently assigned 30 
percent, and there is no basis for a higher rating at this 
time.  The objective clinical evidence of record shows that 
the veteran experienced exacerbations of his ulcerative 
colitis since his last rating. In this regard, progress notes 
from the Ferguson clinic dated between February 1997 and 
February 1999 show that the veteran sought treatment for 
abdominal cramps, bloating, and bloody diarrhea.  An April 
2000 letter from Dr. J. P. P. indicates that the veteran had 
been suffering with refractory ulcerative colitis over the 
past year and had two to three bowel movements per day, which 
he characterized as being with minimal rectal urgency.  He 
further stated that as far as prognosis of the disease, the 
veteran could expect to have two to three colitis flares per 
year on average.   Dr. M. A. L. in his April 2000 letter 
indicated that the veteran had significant flare-ups of his 
colitis, which had required multiple office visits, and that 
though his prognosis was good overall, he may require 
multiple future visits.  Therefore, the currently assigned 30 
percent disability evaluation is appropriate.

While the currently assigned 30 percent disabling evaluation 
is appropriate, the objective clinical evidence of record 
does not show that the veteran meets the criteria 
contemplated for a 60 percent evaluation.  In this regard, 
there has been no showing that the veteran has severe colitis 
with numerous attacks a year and malnutrition, with his 
health only fair during remissions.  The March 1999 VA 
examination noted the veteran's weight to be 195.5 pounds at 
5 foot 8 inches tall and that the veteran had gained ten 
pounds.  The examiner diagnosed the veteran as having 
ulcerative colitis with on and off exacerbations.   In 
addition, the records from the Ferguson Clinic are devoid of 
findings of malnutrition, as are the April 2000 letters from 
Dr. J. P. P. and Dr. M. A. L.   Further, the veteran's weight 
in the progress notes from the Ferguson clinic was: 186 
pounds in August 1998; 195 pounds in November 1998; 194 
pounds in January 1999; and 196 pounds in February 1999.  
Finally, Dr. J. P. P.'s letter states that the veteran could 
expect to have two to three colitis flares per year on 
average.  Thus, based on the aforementioned evidence, the 
claim for an increased rating must be denied because the 
veteran does not have sever colitis, numerous attacks per 
year, or malnutrition.

In reaching the foregoing determinations, the clinical 
manifestations of the veteran's ulcerative colitis and its 
effects on the veteran's earning capacity and ordinary 
activity have been considered. See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  In conclusion, the current medical evidence, as 
previously discussed, is consistent with no more than 30 
percent disabling for ulcerative colitis.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating. See 38 C.F.R. § 4.1.  At present, 
however, there is no basis for assignment of an evaluation 
other than those noted above.  

Finally, the evidence does not reflect that the veteran's 
ulcerative colitis has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The VA 
Schedule for Rating Disabilities is premised on the average 
impairment in earning capacity.   Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim for ulcerative colitis must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The claim for entitlement to a rating in excess of 30 percent 
for ulcerative colitis, is denied.   




_______________________________
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

